DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 04/01/2021, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/01/2021 is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-9, 11, 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20220005018 A1, hereinafter White) in view of Sasaki et al. (US 20210192902 A1, hereinafter Sasaki), and further in view of WILSON et al. (US 20200312101 A1, hereinafter WILSON).
	Regarding claims 1, 11, and 19, White discloses:  
	A system for providing remote self-checkout, comprising: at least one processor; and a memory coupled to the at least one processor, the memory including instructions that when executed by the at least one processor cause the system to: figure 1; ¶¶41-41;
		display, on [printed on sign]  of a self-checkout point-of-sale (POS) device, a user interface including a unique coded image associated with a self-checkout session at the self-checkout POS device, that when captured by a user mobile computing device, enables the user mobile computing device to request a connection with the self-checkout POS device; (¶42, ¶75) a QR code 118 has encrypted identifier of a POS, see figure 1, located at the POS, wherein (¶41) the POS is a self-checkout; (¶75) capturing QR code using the scanner of the mobile device 104; (¶75, ¶76) the mobile device 104 a request to the server 102 information relating to the transaction, the requests includes unique identifier of the POS; (¶76) the server determining an association between the first location identifier and the second location identifier, the POS identifier submitted by the mobile device 104 and server 110. Therefore, forming a connection;
		in response to receiving a request for the connection with the self- checkout POS device, establish a first connection with the user mobile computing device and a second connection with the self-checkout POS device based on information embedded in the unique coded image; (¶76) in response to determine the association between the first and second identifier, the server 101 transmits part of the transaction information to the mobile device; (¶82) when payment is successfully processed the merchant server 110 received the success complete message, and forward to the POS device 112. Therefore, forming a connection;
		receive, from the self-checkout POS device, information associated with a state of a guest user cart instance in association with the self-checkout session; (¶76) in response to determine the association between the first and second identifier, the server 101 transmits part of the transaction information received from the merchant device 110 to the mobile device; where (¶¶73-74) transaction information send by POS device 112 to the merchant server 110, and the merchant device 110 send to the application server 102; 
		pass the information associated with the state of a guest user cart instance to the user mobile computing device; (¶76) in response to determine the association between the first and second identifier, the server 101 transmits part of the transaction information received from the merchant device 110 to the mobile device; where (¶¶73-74) transaction information send by POS device 112 to the merchant server 110, and the merchant device 110 send to the application server 102; 
	White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not disclose the limitations below:
	Sasaki discloses:
		display, on a display of a [weight scale]; see figure 39A;
		receive, from the user mobile computing device, information associated with a user interaction performed at the user mobile computing device in association with the session; ¶¶444-447, ¶¶451-461) touch the apple button and request to the weight scale apple to be weight;
		pass the information associated with the user interaction to [weight scale] to be processed, wherein processing the information associated with the user interaction causes the state of the guest user cart instance to be updated; and (¶¶444-447, ¶¶451-461) scale receives the request and weight apples and updates member basket with price and weight information;
		update the user interface displayed on [weight scale] based on the updated state of the guest user cart instance. (¶¶444-447, ¶¶451-461) scale display is updated;
	Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device 20 acquired lemon barcode, apple barcode, wherein weight is required, see figure 37;  FIG. 39B, the same display information 4060 c (see figure 39C) may also be displayed on the screen of the mobile terminal 20; apple is placed in the weight scale the same display the weight is required the member touch the apple button displayed in the mobile device, and the instruction receiver 331 of the weighing device 30 senses from this touching that apples are to be weighed [second user interaction], information of weight and price are displayed on the weight scale and mobile device and saved in a member basket; wherein display information 4090 a (4090 b) indicates that the weight value thereof is 1.2006 Kg, that the unit price is 360.00 yen, and, based on the weight value and the unit price, that a total amount for the apples is 432 yen. see at least ¶¶451-461;
	WILSON discloses self-checkout with a weight scale: ¶17 The checkout terminal 210 includes a scanner 212 to identify the various items that are part of the exchange (e.g., via a bar code or image recognition software), and may optionally include a terminal scale 213;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with a member touching the apple button in the mobile terminal interface, and having information send to the member basket, and displayed in the self-checkout that has weight scale and mobile terminal as taught by Sasaki and WILSON, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), to identify the weight of any items placed thereon, such as, for example, produce in a grocery environment, (see: WILSON, ¶17) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Regarding claims 3 and 13, White does not disclose: “wherein the system is further operative to pass the information associated with the updated state of the guest user cart instance to the user mobile computing device for enabling the user mobile computing device to 46Attorney Docket No. 202006871/16386.345USU1update a user interface displayed on the user mobile computing device based on the updated state of the guest user cart instance.” 
	Sasaki discloses: (¶¶444-447, ¶¶451-461) price and weight information is displayed/passed in the weight scale and mobile device and send to the member basket [state of the guest user cart]; the mobile device and weight scale are connected see figure 39A-C; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
	In addition, regarding limitations “for enabling the user mobile computing device to 46Attorney Docket No. 202006871/16386.345USU1update a user interface displayed on the user mobile computing device based on the updated state of the guest user cart instance.”. These limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 4, White does not disclose:
	wherein the user interaction includes a first user interaction of a self-checkout session operation that requires at least a second user interaction to complete. 
	Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
	Regarding claim 5, White does not disclose:
	wherein: the first user interaction is associated with adding an item to be purchased by a guest user; and the at least a second user interaction is associated with providing additional information in relation to the item.  Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
	Regarding claims 6 and 16, White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not disclose the limitations below:
	wherein the system is further operative to: receive, from the user mobile device, information associated with the second user interaction performed at the user mobile device; pass the information associated with the second user interaction to the [weight scale] to be processed, wherein processing the information associated with the second user interaction causes the state of the guest user cart instance to be updated; and update the display of [weight scale] based on the updated state of the guest user cart instance.   
	Sasaki discloses: ¶¶451-461; Note: after the apple button is touch on the mobile terminal 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale.
	WILSON discloses self-checkout with a weight scale: ¶17; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki and WILSON, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), to identify the weight of any items placed thereon, such as, for example, produce in a grocery environment, (see: WILSON, ¶17) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Regarding claim 7, White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not disclose the limitations below:
	wherein responsive to the second user interaction being performed at the [weight scale], the system is further operative to receive, from the [weight scale], information associated with an updated state of the guest user cart instance based on the second user interaction. 
	Sasaki discloses: ¶¶451-461; Note: after the apple button is touch on the weight scale, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale.
	WILSON discloses self-checkout with a weight scale: ¶17;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki and WILSON, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), to identify the weight of any items placed thereon, such as, for example, produce in a grocery environment, (see: WILSON, ¶17) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Regarding claim 8, White discloses ¶41 “self-checkout point-of-sale (POS)”; however, does not disclose:
	wherein the second user interaction includes detecting a weight of the item to be purchased using a scale a scale included in the self-checkout POS device. 
	Sasaki discloses ¶¶451-461; Note: after the apple button is touch on the mobile terminal 20, apple is weighed on a weight scale (figure 39A), basket data is updated, and weight and price information are displayed on a mobile device and weight scale a weight scale, see figure 39A; 
	WILSON discloses: ¶17 The checkout terminal 210 includes a scanner 212 to identify the various items that are part of the exchange (e.g., via a bar code or image recognition software), and may optionally include a terminal scale 213;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with a self-checkout POS with a weight scale to weight products as taught by Sasaki and WILSON, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), to identify the weight of any items placed thereon, such as, for example, produce in a grocery environment, (see: WILSON, ¶17) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Regarding claim 9, White discloses:
	wherein the system comprises an orchestrator operative to manages requests and responses on the first connection.  (¶75, ¶76, ¶82) application server 102;
	Regarding claim 15, White does not disclose: 
	wherein receiving information associated with the user interaction performed at the user mobile computing device comprises receiving information associated with a first user interaction of a self-checkout session operation that requires at least a second user interaction to complete.  
	Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
	Regarding claim 17, White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not disclose the limitations below:
 	receiving, from the [weight scale], information associated with the updated state of the guest user cart instance based on the second user interaction; and 	passing the information associated with the updated state of the guest user cart instance to the user mobile computing device for enabling the user mobile computing device to update a user interface displayed on the user mobile computing device based on the updated state of the guest user cart instance. 
	Sasaki discloses: ¶¶451-461; Note: after the apple button is touch (weight scale or mobile device) the weight scale, the weight scale weighs apple, update basket data, and weight and price information are displayed on a mobile device and weight scale / [passing information].
	WILSON discloses self-checkout with a weight scale: ¶17;
	 It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki and WILSON, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), to identify the weight of any items placed thereon, such as, for example, produce in a grocery environment, (see: WILSON, ¶17) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Regarding claim 20, White does not disclose the limitations below:
	Sasaki and WILSON disclose: 
	wherein: receiving information associated with the user interaction performed at the user mobile computing device comprises one of: (¶¶444-447, ¶¶451-461)
		receiving information associated with a second user interaction of a self-checkout session operation that requires at least a second user interaction to complete, wherein a first user interaction is performed at the self-checkout POS device prior to the second user interaction; or 52Attorney Docket No. 202006871/16386.345USU1 
		receiving information associated with a first user interaction of a self- checkout session operation that requires at least a second user interaction to complete; and (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
	the instructions further comprising: 
		receiving, from the user mobile device, information associated with the second user interaction performed at the user mobile device; (¶¶444-447, ¶¶451-461) touch the apple button and request to the weight scale apple to be weight;
		passing the information associated with the second user interaction to [scale] to be processed, wherein processing the information associated with the second user interaction causes the state of the guest user cart instance to be updated; and (¶¶444-447, ¶¶451-461) scale receives the request and weight apples and updates member basket with price and weight information;
		updating the display of [scale] based on the updated state of the guest user cart instance. (¶¶444-447, ¶¶451-461) scale display is updated;
	Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device 20 acquired lemon barcode, apple barcode, wherein weight is required, see figure 37, [first interaction] since the weight is required the member touch the apple button displayed in the mobile device, and the instruction receiver 331 of the weighing device 30 senses from this touching that apples are to be weighed [second user interaction], information of weight and price are displayed on the weight scale and mobile device and saved in a member basket;
	WILSON discloses self-checkout with a weight scale: ¶17;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine White with a mobile terminal that scans apple/lemon that requires weight and price information that are requested by the mobile terminal to the self-checkout weight scale by having the user touch the apple button in the mobile terminal interface, and having information send to the member basket and displayed in to the self-checkout that has weight scale and mobile terminal as taught by Sasaki and WILSON, in order to o facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over White, Sasaki, and WILSON combination as applied to claim 1 above, and further in view of Czapla et al. (US 20130097039 A1, hereinafter Czapla). 
	Regarding claims 2 and 12, the combination, specifically White discloses:
	wherein: the user mobile computing device is a guest user mobile computing device; and ¶37 - the term user is a customer; ¶41 - a mobile device 104 of a user 106; ¶¶41-42, 75-16;
	In addition, regarding claim 12 “establishing the first connection with the user mobile computing device comprises establishing the first connection with a guest user mobile computing device;” ¶41 - a mobile device 104 of a user 106; ¶¶41-42, 75-16;
		 in response to receiving a  request for a connection with the self- checkout POS device and in response to determining that the  request is from an  user mobile computing device; ¶¶75, 76, 82;
	the system is further operative to: establish a  connection with the  user mobile computing device based on information embedded in the unique coded image; ¶¶75, 76, 82;
 	receive, from the self-checkout POS device, information associated with a state of a guest user cart instance in association with the self-checkout session; ¶¶73-74, 76;
	pass the information associated with the state of a guest user cart instance to the  user mobile computing device; ¶¶73-74, 76;
	The combination, specifically White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not discloses the limitations below:
	Sasaki and WILSON disclose:
	receive, from the  user mobile computing device, information associated with an  user interaction in association with the self-checkout session; ¶¶451-461;
	pass the information associated with the  user interaction to [weight scale] to be processed, ¶¶451-461;
	wherein processing the information associated with the  user interaction causes the state of the guest user cart instance to be updated; and ¶¶451-461;
	update the user interface displayed on the [weight scale] based on the updated state of the guest user cart instance.  ¶¶451-461;	
	WILSON discloses self-checkout with a weight scale: ¶17;
	The combination, specifically White discloses a self-checkout that stabilize a associates the POS identifier submitted by the POS device with the POS identifier submitted by the mobile device, therefore forming a connection by allow the mobile device to receive transaction information and the POS to receive payment successfully made message, ¶¶75-76, 82. does not disclose  “second request”, “administrative user mobile computing device”, “a third connection”;
	Czapla discloses ¶¶30-36 and “The staff member might select station 2, such as by touching the corresponding part of the display screen on control device 60, and be presented with the display shown in the smaller view of control device 60 in the upper right of FIG. 4. At this point, control device 60 may display additional information as to an amount of payment required to checkout the article. The staff member may then touch the display on control device 60, for example the charge amount, and transition to the state shown in the view of control device 60 shown in the lower right of FIG. 4, where control device 60 prompts the staff member to scan the article and receive payment from the patron.”
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Czapla, in order to obviate the need for staff intervention at a circulation desk or other supervisory, fixed location, (see: Czapla, ¶8).
	In addition, regarding the limitations “in response to receiving a second request for a connection with the self- checkout POS device and in response to determining that the second request is from an administrative user mobile computing device, the system is further operative to: establish a third connection with the administrative user mobile computing device based on information embedded in the unique coded image; receive, from the self-checkout POS device, information associated with a state of a guest user cart instance in association with the self-checkout session; pass the information associated with the state of a guest user cart instance to the administrative user mobile computing device; receive, from the administrative user mobile computing device, information associated with an administrative user interaction in association with the self-checkout session; pass the information associated with the administrative user interaction to the self-checkout POS device to be processed, wherein processing the information associated with the administrative user interaction causes the state of the guest user cart instance to be updated; and update the user interface displayed on the self-checkout POS device based on the updated state of the guest user cart instance.” , the addition of the world “second request”, “administrative user mobile computing device”, “a third connection”, “the administrative user interaction” does not patentably distinguish the claimed invention from the prior art because is the same as performing the steps already recited on claim1, a user  of mobile computing device requesting a connection, and interacting with information received, and sending such interaction to Pos device that displayed updated information, which are considered a mere duplication of parts of what was already recited on claim 1 limitations without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B. Therefore, are not given patentable weight.	
	Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White, Sasaki, and WILSON combination as applied to claims 1 and 11 above, and further in view of Arceo (US 20120330769 A1).
	Regarding claims 10 and 18, the combination specifically White discloses “displaying the unique coded image further comprises” a self-checkout has a QR code printed on sign that is scanned by a mobile device, ¶¶75-76, ¶41, and Sasaki discloses a QR code presented on a displayed; however does not disclose wherein the system is further configured to: generate the unique coded image; apply an expiration time to the unique coded image; and if the expiration time is reached and the unique coded image has not been captured by a user mobile computing device, generate a new unique coded image.  
	Arceo discloses: on figure 2 a QRcode with an expiration time, ¶250 - time identifier 208 may operate to present information associated with the expiration of transaction identifier 200. For example, as illustrated in the example embodiment of FIG. 2, the displayed value indicated by time identifier 208 indicates that the displayed transaction ID 200 will expire in 149 seconds. In at least one embodiment, when the displayed Transaction ID expires, the system or device displaying the Transaction ID (such as, for example, the mobile client device), may automatically display a new and different Transaction ID having its own associated expiration time value, see Fig. 14A.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Arceo, in order to increase security of the Transaction, (see: Arceo, ¶250).
	 Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over White, Sasaki, and WILSON combination as applied to claim 11 above, and further in view of Clark et al.  (US 20170091748 A1, hereinafter Clark).
	Regarding claim 14, White already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received; ¶¶75-76, 82; however, does not disclose the limitations below:
	wherein receiving information associated with the user interaction performed at the user mobile computing device comprises receiving information associated with a second user interaction of a self-checkout session operation that requires at least a second user interaction to complete, Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
	The combination does not disclose “wherein a first user interaction is performed at the self-checkout POS device prior to the second user interaction.”
	Clark discloses: ¶¶22-23 - Once customer 124 places produce product 118 onto produce scale 114, camera 116 captures digital image 122 of produce product 118 and delivers digital image 122 to image recognition module 130 of computer processor 160. Image recognition module 130 …outputs product type indicator 132… Computer processor 160 outputs product type indicator 132 to mobile computing device 134 in response to computer processor 160 receiving digital image 122 of produce product 118…. customer 124, via mobile computing device 134, send a product type confirmation 138 from mobile computing device 134 to computer processor 160, indicating that the product type indicator 132 is the correct product type for produce product 118.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the above limitations as taught by Clark, in order to produce weigh station for use in a retail store that weighs produce, determines the cost of the produce, and electronically transfers the cost of the produce into a customer mobile computing device , (see: Clark, ¶6), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

	/FLORIAN M ZEENDER/            Supervisory Patent Examiner, Art Unit 3627